                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


MARTIN J. WALSH, Secretary of Labor,
United States Department of Labor,

                           Plaintiff,
                                                      Civil Action No. 21-cv-11160
                   v.

CAPONE BROS., INC.; CAPCO EQUIPMENT
CORPORATION; AMERICAN EARTH
PRODUCTS; and CHARLES L. CAPONE,

                           Defendants.


             JOINT MOTION TO APPROVE CONSENT JUDGMENT AND ORDER

       Plaintiff Martin J. Walsh, Secretary of Labor, United States Department of Labor, and

Defendants Capone Bros, Inc.; Capco Equipment Corporation; American Earth Products; and

Charles L. Capone hereby move the Court to approve the Consent Judgment and Order attached

hereto as Exhibit 1.

                                            Respectfully Submitted,


 For Defendants:                                             For Plaintiff:

 /s/ Matthew L. Feeney____                                   Elena S. Goldstein
 Matthew L. Feeney, Esquire                                  Acting Solicitor of Labor
 Murphy, Hesse, Toomey & Lehane, LLP
 mfeeney@mhtl.com                                            Maia S. Fisher
 BBO No. 660011                                              Regional Solicitor

 300 Crown Colony Dr., Suite 410                             /s/ Mark A. Pedulla____
 Quincy, MA 02169                                            Mark A. Pedulla
 TEL: (617) 479-5000                                         Counsel for Wage & Hour
 FAX: (617) 479-6469                                         pedulla.mark.a@dol.gov
                                                             MA BBO No. 685925
 Dated: July 15, 2021

                                               1
                                      Certificate of Service

       I hereby certify that on July 15, 2021, a copy of foregoing JOINT MOTION TO

APPROVE CONSENT JUDGMENT AND ORDER and the attached Exhibit 1 were filed

electronically. I further certify that on that date I served these documents on Defendants by

causing them to emailed to:

                                Matthew L. Feeney, Esquire
                                Murphy, Hesse, Toomey & Lehane, LLP
                                mfeeney@mhtl.com

                                300 Crown Colony Dr., Suite 410
                                Quincy, MA 02169
                                TEL: (617) 479-5000
                                FAX: (617) 479-6469

the last known email address.


                                                     /s/ Mark A. Pedulla____
                                                     Mark A. Pedulla
                                                     MA BBO No. 685925

                                                     U.S. Department of Labor
                                                     Office of the Solicitor
                                                     JFK Federal Building
                                                     Room E-375
                                                     Boston, MA 02203
                                                     TEL: (617) 565-2500
                                                     FAX: (617) 565-2142
                                                     pedulla.mark.a@dol.gov




                                                 2
